Citation Nr: 1642475	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-39 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for anemia, to include on a secondary basis.

2. Entitlement to service connection for hypertension, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This case was most recently before the Board in January 2016 when it was remanded for additional development.  In an April 2016 rating decision, service connection for atrial fibrillation/bradycardia was granted.  Accordingly, that issue has been granted in full and is no longer before the Board.  The remaining issues have returned for adjudication.


FINDINGS OF FACT

1. Anemia was not manifest during active service nor was it manifest within a year of discharge; and, the preponderance of the evidence fails to establish that it developed as a result of service or a service-connected disability.

2. Hypertension was not manifest during active service nor was it manifest within a year of discharge; and, the preponderance of the evidence fails to establish that it developed as a result of service or a service-connected disability.

CONCLUSIONS OF LAW

1. The criteria for service connection anemia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  September 2007 VCAA correspondence, August 2008 VCAA correspondence, November 2009 videoconference hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.   This claim was previously remanded to the RO in January 2016 for additional evidentiary development.  This development included obtaining outstanding treatment records and requesting opinions.  The Board finds that the RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Updated treatment records were obtained and opinions were provided.  The opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Absent rebuttable evidence, service connection for certain chronic diseases, such as anemia and hypertension, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

III. Analysis 

The Veteran's service treatment records are silent for complaints, treatment, or diagnosis of anemia or hypertension.  On his December 1968 separation examination, his vascular system and heart were found to be normal.  His blood pressure was 132/88; and, there was no indication of high blood pressure.  There is likewise no evidence of hypertension or anemia until many years after service or that either condition is linked directly to service, to include his presumed exposure to Agent Orange.  In short, there is no foundation for establishing service connection for hypertension or anemia on a direct basis (§ 3.303(a)), a one year presumption (§ 3.309(a)), continuity of symptomatology (§ 3.303(b)), or as a result of herbicide exposure (§ 3.303(e)).  The Veteran does not argue the contrary.

Rather, during the November 2009 hearing, the Veteran's representative noted that the Veteran is not arguing that his anemia and hypertension began in service or that they are otherwise related to service, to include exposure to herbicides.  Rather, the Veteran attributes his disabilities to his service-connected diabetes mellitus, type II.  He reported that his diabetes was first diagnosed in the 1970's which is when he started having high blood pressure.  He said that his anemia was first treated in 1999.  The Veteran also indicated that his primary care physician said that his anemia and hypertension were related to his diabetes. 

During the VA examination in September 2008, the examiner reviewed the record, took a history from the Veteran, and examined him.  The examiner noted the Veteran's hypertension, indicating it was diagnosed in 2001.  The examiner opined that the Veteran's anemia and hypertension were not complications of diabetes because the diagnosis of those conditions preceded the onset of diabetes.  The examiner further indicated that due to vascular complications caused by diabetes, the Veteran's hypertension could worsen, but noted that his blood pressure was currently controlled on medication.  The examiner based his opinions on the history provided by the Veteran, a physical examination, tests, records, and medical literature.

Treatment notes dated in November 2009 from P.K., N.P. state that diabetes is "notorious for attacking and damaging the vascular system."  He thereby opined that the Veteran's hypertension is "as likely as not related to his diabetes."  However, P.K. opined that the Veteran's anemia due to iron deficiency from 1999-2001was not necessarily due to his diabetes.

A VA opinion dated in September 2010 indicates that it is not at least as likely as not that the Veteran's anemia or hypertension were aggravated by his diabetes.  The rationale is that the Veteran's diabetes is well controlled with diet only.  Further, the examiner noted that there is no nexus between diabetes and the aggravation of anemia unless there is diabetes related kidney failure.  The Veteran has no indications of kidney involvement to suspect any impact on anemia.  Additionally, the Veteran was on the same medications for hypertension in 2006 as when he was diagnosed with diabetes in 2005.  Although there were medication changes in 2007, this was related to his pulse and not any aggravation of hypertension.  

During the March 2015 VA examination, the examiner noted the Veteran's iron deficiency anemia and hypertension diagnoses in 1999.  After a review of the record and examination of the Veteran, the examiner opined that the Veteran's anemia and hypertension were less likely than not caused or aggravated by his coronary artery disease because the conditions predated the diagnosis of his service connected coronary artery disease.  

An addendum opinion dated in March 2016 found that the Veteran's anemia and hypertension were less likely as not caused or aggravated by any service-connected disability, to include diabetes mellitus, type II and coronary artery disease.  The examiner noted that the Veteran's medical records clearly document that he was diagnosed with anemia and hypertension prior to being diagnosed with diabetes mellitus or coronary artery disease.  His medical records also show that his hypertension is currently controlled and do not show evidence of aggravation.  The Veteran's records document improvement in the anemia in 2001 including notes dated February 2001 documenting that anemia was controlled and laboratory tests within normal limits.  Similarly, there is no current evidence of anemia.  

Based upon the evidence of record, the preponderance of the evidence fails to establish that the Veteran's anemia and hypertension developed as a result of a service-connected disability.

The Board recognizes that the record contains conflicting medical evidence as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

There is a November 2009 notation that vascular system impairment caused by diabetes mellitus made it as likely as not that hypertension was related to diabetes.  However, little rationale was provided with this opinion.  There is also no indication that the examiner had the benefit of a thorough review of the claims file.  While not in and of itself fatal to a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), it is significant in the instant case.  A full review of the claims file would have indicated a disparity in dates of diagnosis and the history of treatment for hypertension.

By contrast, the VA examiner's opinions, specifically those offered in September 2010 and March 2016, to be particularly probative evidence against a nexus.  The opinions explained that hypertension was diagnosed prior to either service-connected disability and that the medical records, including medication dosage, show no evidence of aggravation of hypertension.  The opinions were based on a review of the evidence in the claims folder and a history provided by the Veteran.  The opinions are supported by sound and clear rationales.  The Board affords more weight to the reports of the VA examiners.

Consideration has also been given to the Veteran's personal assertion that that his anemia and hypertension are related to his service-connected diabetes mellitus or coronary artery disease.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability at issue, hypertension, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record that did not find a nexus between anemia and hypertension and the Veteran's service or his service-connected conditions.

In conclusion, the Board finds that service connection for anemia and hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Service connection for anemia is denied.

Service connection for hypertension is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


